     Case 1:19-cv-00070-DLC Document 169 Filed 12/08/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               19cv70 (DLC)
IN RE PERRIGO COMPANY PLC SECURITIES   :
LITIGATION                             :           MEMORANDUM OPINION
                                       :                AND ORDER
-------------------------------------- X


DENISE COTE, District Judge:

     In letters of November 24 and 30, the parties dispute the

scope of defendant Perrigo’s waiver of the attorney-client

privilege in this securities fraud action and whether Perrigo

may withhold roughly 2,100 documents on the basis of privilege.

For the reasons described below, Perrigo’s waiver encompasses

the advice it received on the merits of the Irish Revenue audit.

     An Opinion of January 23, 2020 (“Motion to Dismiss

Opinion”) addressed the defendants’ motion to dismiss this

action.   In re Perrigo Co. PLC Sec. Litig., 435 F. Supp. 3d 571

(S.D.N.Y. 2020).   The plaintiffs were permitted to pursue their

claim that Perrigo’s failure to disclose in its November 8, 2018

Form 10-Q the Irish Revenue audit calculation that Perrigo owed

roughly $1.9 billion in taxes was a material omission that

violated the federal securities laws against fraud.         Id. at 589.

This figure appeared in the Irish Revenue Audit Findings Letter

to Perrigo of October 30, 2018.     Id. at 578.

     Perrigo represents that it consulted with multiple in-house

and external counsel and other advisors concerning its
     Case 1:19-cv-00070-DLC Document 169 Filed 12/08/20 Page 2 of 5




disclosure obligation.     It gave notice to plaintiffs on August

21, 2020 that, as it relates to advice provided to Perrigo

regarding the disclosure decisions pertaining to the November 8,

2018 Form 10-Q, it intends to rely on an advice of counsel

defense in order to negate the plaintiffs’ allegations of

scienter.   As a result, in discovery, it disclosed documents

containing privileged communications related to the disclosures

to the Securities and Exchange Commission (“SEC”) concerning the

Irish Revenue audit.   Perrigo has withheld production of

documents, however, that concern its substantive response to the

audit, including its response in Ireland to the Irish Revenue

Audit Findings Letter.

     Perrigo’s distinction between advice received about

disclosure obligations to the SEC and Perrigo’s investors and

advice received about the merits of the Irish Revenue

calculation is unworkable.    As a theoretical matter, any advice

about disclosure is contingent on an analysis of the merits of

the Irish Revenue audit.     Moreover, based on the submissions of

the parties here, it appears that the advice actually given to

Perrigo regarding its reporting obligations under U.S.

securities laws depended entirely on an evaluation of the merits

of that audit.




                                   2
     Case 1:19-cv-00070-DLC Document 169 Filed 12/08/20 Page 3 of 5




     As explained in the Motion to Dismiss Opinion, Perrigo’s

disclosure obligation rested on its compliance with provisions

of the Accounting Standards Codification.       Under those

standards, contingent losses must be accrued and reported where

they are probable and reasonably estimable.       Id. at 582.

Therefore, if Perrigo failed to disclose the $1.9 billion figure

because its advisors concluded it was not probable that Irish

Revenue would succeed in this dispute, then its waiver of the

privilege requires disclosure of the communications related to

that assessment, which would include its communications with

Irish Revenue, including its response to the Audit Findings

Letter.

     Even if Perrigo did not assess the loss as probable, it

still had a duty to accrue the loss if there was a reasonable

possibility that a loss may have been incurred.        Id. at 582.    As

set forth in the Motion to Dismiss Opinion, there is a

restriction on that duty, but that restriction does not appear

to apply here.   There is no duty to accrue a loss that is only a

reasonable possibility where there has been no manifestation by

a potential claimant of an awareness of a possible claim, unless

other circumstances exist.    Id.    Here, Irish Revenue had

manifested to Perrigo an awareness of a possible claim since at




                                    3
     Case 1:19-cv-00070-DLC Document 169 Filed 12/08/20 Page 4 of 5




least November 29, 2017, when Irish Revenue sent a detailed

request to Perrigo about the issue.

     The legal principles regarding the scope of a waiver of the

attorney-client privilege are well established.        The attorney-

client privilege “may implicitly be waived when [the] defendant

asserts a claim that in fairness requires examination of

protected communications.”    United States v. Bilzerian, 926 F.2d

1285, 1292 (2d Cir. 1991).

     The “quintessential example” of a waiver of the privilege

is the assertion of an advice of counsel defense.        In re Cty. of

Erie, 546 F.3d 222, 228 (2d Cir. 2008) (citation omitted).            In

the context of an advice of counsel defense, “[t]he key to a

finding of implied waiver . . . is some showing by the party

arguing for a waiver that the opposing party relies on the

privileged communication as a claim or defense or as an element

of a claim or defense.”    Id.   The underlying justification for a

finding of implied waiver in this context is that “the assertion

of a good-faith defense involves an inquiry into state of mind,

which typically calls forth the possibility of implied waiver of

the attorney-client privilege.”     Id. at 228–29.     Courts have

thus sought to prevent litigants from wielding the attorney-

client privilege both “as a shield and a sword” through the

advice of counsel defense.    Bilzerian, 926 F.2d at 1292.


                                   4
     Case 1:19-cv-00070-DLC Document 169 Filed 12/08/20 Page 5 of 5




     The plaintiffs have submitted exemplar emails and their

attachments to show that the defendants waived their attorney-

client privilege both as to the advice they received about their

disclosure obligations and the advice they received about the

merits of Irish Revenue’s tax assessment.       These documents

explain that Perrigo was advised that it would not have to

disclose the $1.9 billion tax assessment in its Form 10-Q

because counsel advised Perrigo that it would prevail on the

merits in its dispute with Irish Revenue.       Perrigo’s waiver of

its attorney-client privilege therefore requires the disclosure

of its communications with its attorneys regarding the merits of

the underlying tax dispute.

     The defendants’ proposed distinction between the advice

Perrigo received about its disclosure obligations and the advice

it received about the merits of the tax assessment is therefore

rejected.   Accordingly, the defendants shall promptly produce

all communications listed in Exhibit A to plaintiffs’ letter

that were previously withheld on the ground that they pertained

to the merits of Perrigo’s tax dispute with Irish Revenue.

Dated:      New York, New York
            December 8, 2020


                                 __________________________________
                                            DENISE COTE
                                    United States District Judge


                                   5
